Case 2:21-cv-00199-RAJ-LRL Document1 Filed 04/15/21 Page 1 of 5 PagelD# 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Norfolk Division
HOPE THOUROGOOD,
Plaintiff,
v. CIVIL ACTION NO.
OUTBACK STEAKHOUSE OF
FLORIDA, LLC,
Defendant.

SERVE: Outback Steakhouse of Florida, LLC
c/o Corporate Creations Network, Inc.
425 West Washington Street, Suite 4
Suffolk, VA 23434-5320
COMPLAINT
Plaintiff, by counsel, hereby moves this Court for judgment and execution against the
Defendant for the following:
i, The Plaintiff is, and at all relevant times has been, a resident of the State of
Virginia and, specifically, the Norfolk Division of the Eastern District of Virginia.
2. The Defendant is an organization organized and existing outside of the State of
Virginia but which transacts considerable business within the State of Virginia.
3. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1332 in that

the citizenship of the parties is diverse and the matter in controversy exceeds the sum or value of

$75,000.00 exclusive of interest and costs.
Case 2:21-cv-00199-RAJ-LRL Document1 Filed 04/15/21 Page 2 of 5 PagelD# 2

4. Venue is proper in this Court pursuant to 28 U.S.C. §1391 in that this is the
judicial district in which a substantial part of the events or omissions giving rise to the claim

occurred.

5. On July 1, 2020, the Defendant was operating a restaurant in Virginia Beach
located at 1757 Laskin Road.

6, As the operator of a restaurant, the Defendant impliedly warranted the
merchantability of the food it was serving to the Plaintiff and others.

7, On July 1, 2020, the Plaintiff was lawfully and properly a customer at the
Defendant’s restaurant and was comporting herself in conformance with her invitation to be on
the premises and to be a customer of the Defendant.

8. On July 1, 2020, the Defendant was serving food to the general public and,
specifically, to the Plaintiff.

9. On July 1, 2020, the Plaintiff ordered her food from the Outback Steakhouse and

it was handed to her by an employee of the Outback Steakhouse and she took the food home to

eat it.

10. The Plaintiff ordered a steak.

11. ‘The Plaintiff ate several bites of the steak.

12. Shortly after beginning to eat her food, the Plaintiff started to feel uncomfortable
and had to go lie down.

13. Shortly after waking up, the Plaintiff began to violently vomit and have diarrhea.

14. Upon inspection of her food, the Plaintiff saw some sort of worms/bugs crawling

Page 2 of 5
Case 2:21-cv-00199-RAJ-LRL Document1 Filed 04/15/21 Page 3 of 5 PagelD# 3

through the steak.

15. The Plaintiff then went to the emergency room at Sentara Virginia Beach General
Hospital where she was diagnosed with food poisoning.

16. The Plaintiff ultimately had to return to the hospital because of continuing
stomach pain.

17. Prior to this incident, the Plaintiff suffered from irritable bowel syndrome.

18. The food poisoning triggered an exacerbation of her irritable bowel syndrome and
she began suffering from that.

19. Over the months since this incident has happened, the Plaintiff has also suffered
an exacerbation of her post-traumatic stress disorder. She has a difficult time eating food. She
has the constant fear that she has worms in her body.

20, The Plaintiff has been left with significant physical and emotional scars as a result
of this incident which appear at this point to be permanent.

COUNT I

21. Plaintiff adopts and realleges all preceding paragraphs as if repeated herein.

22. Pursuant to Virginia Code Section 8.2-314, the Defendant warranted that its food
was such that it would pass without objection in the trade. The Defendant further warranted that
its food was fit for the ordinary purposes for which it was intended,

23. As set out above, the Defendant breached its warranty by serving food that was

infected with worms and other living creatures.

Page 3 of 5
Case 2:21-cv-00199-RAJ-LRL Document1 Filed 04/15/21 Page 4 of 5 PagelD# 4

24, As a result of the Defendant’s breach of warranty and its serving the food infested
with worms and other living creatures, the Plaintiff suffered a significant injury and continues to
suffer from it up to and including today.

COUNT II

25, Plaintiff adopts and realleges all preceding paragraphs as if repeated herein.

26. The Defendant owed a duty of reasonable care to the Plaintiff and others in
serving her food at its restaurant.

27. As set out above, the Defendant breached that duty by serving to the Plaintiff food
that was infested with worms and other living creatures.

28. The Defendant’s conduct was negligent and/or grossly negligent.

29. Asa direct result of the Defendant’s conduct, the Plaintiff suffered a significant
injury and continues to suffer the effects of that injury today.

30. As set out above, the Plaintiff has suffered great pain, mental anguish,
inconvenience, has incurred substantial medical bills, and has been unable to handle her day-to-
day affairs as a direct result of the Defendant’s breach of warranty and negligence.

31. The Plaintiffs injuries appear to be permanent.

WHEREFORE, the Plaintiff prays for judgment and execution against the Defendant in
the amount of TWO MILLION SIX HUNDRED FORTY-SEVEN THOUSAND FIVE
HUNDRED FORTY-EIGHT DOLLARS AND SEVENTY-SEVEN CENTS ($2,647,548.77),
plus pre and post-judgment interest, plus all of her costs in proceeding with this matter.

Plaintiff requests a trial by jury.

Page 4 of 5
Case 2:21-cv-00199-RAJ-LRL Document1 Filed 04/15/21 Page 5 of 5 PagelD# 5

HOPE THOUROGOOD

By:

 

Robert J. Haddad, Esq.

VSB No. 22298

Attorney for Plaintiff

RULOFF, SWAIN, HADDAD, MORECOCK,
TALBERT & WOODWARD, P.C.

317 30" Street

Virginia Beach, VA 23451

Telephone: (757) 671-6036

Facsimile: (757) 671-6004

Email: rhaddad@srgslaw.com

Page 5 of 5
